Exhibit 10.3

 



 

 



 

SECURITIES PURCHASE AGREEMENT

 

Between

 

ROCK CREEK PHARMACEUTICALS, INC.,

 

as Issuer,

 

And

 

FEEHAN PARTNERS, LP,

 

as Investor.

 

 

 

 

 

Dated: May 8, 2015


 

 



 

 


 

 

 

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into and
effective as of May 8, 2015, between Rock Creek Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Feehan Partners, LP (“Investor”).

 

WHEREAS, Investor has previously entered into one or more securities purchase
and registration rights agreements with the Company (each, a “Prior Agreement”
and collectively, the “Prior Agreements”), whereby the Company sold to Investor,
and Investor purchased from the Company, among other securities, one or more
warrants (in each case, a “Prior Warrant” and collectively, the “Prior
Warrants”), to purchase shares (“Prior Warrant Shares”) of the Company’s common
stock, par value $0.0001 per share (“Common Stock”); and

 

WHEREAS, the Company and Investor desire that, upon the terms and conditions set
forth in this Agreement: (i) Investor will exercise the Prior Warrants described
in Column 1 of Schedule I, thereby purchasing the related Prior Warrant Shares,
at an amended exercise price of $3.00 per share (the “Amended Exercise Price”),
and the Company will issue to Investor the number of Prior Warrant Shares
indicated in Column 2 of Schedule I; (ii) Investor will also purchase from the
Company, and the Company will issue and sell to Investor, the number of shares
of the Company’s Common Stock set forth in Column 3 of Schedule I (the
“Shares”), for a purchase price equal to $3.00 per share (the “Purchase Price
Per Share”); and (iii) Investor will acquire from the Company, and the Company
will grant and issue to Investor, a warrant, substantially in the form attached
hereto as Exhibit A (the “Warrant”), to purchase the number of shares of the
Company’s Common Stock set forth in Column 7 of Schedule I (the “Warrant
Shares”), at an initial exercise price of $3.00 per share.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Agreement to Sell and Purchase the Prior Warrant Shares, the Shares, and the
Warrant. At the Closing (as defined below), the Company will sell to Investor,
and Investor will purchase from the Company, upon the terms and subject to the
conditions hereinafter set forth, the Prior Warrant Shares, the Shares, and the
Warrant in the amounts set forth on Schedule I for the aggregate purchase price
set forth under the heading “Aggregate Purchase Price” on Schedule I. Effective
as of the Closing Date (as defined below), Investor and the Company hereby
acknowledge and agree that the Prior Warrants described on Schedule I shall be
deemed exercised as of the Closing Date, the “Exercise Price” of the Prior
Warrants shall be the Amended Exercise Price, and this Agreement shall be in
lieu of any “notice of exercise” or similar document as may be required with
respect to the exercise of the Prior Warrants.

 

2. Delivery of the Prior Warrant Shares, the Shares, and the Warrant at Closing.

 

(a) The completion of the purchase, sale and issuance of the Prior Warrant
Shares, the Shares, and the Warrant (the “Closing”) shall occur on the date of
this Agreement or on such other date as the Company and Investor shall agree
(the “Closing Date”), at the offices of the Company’s counsel. At the Closing,
the Company shall issue to Investor: (i) one or more stock certificates,
registered in Investor’s name and address as set forth on Schedule I attached
hereto, representing the Prior Warrant Shares and the Shares, and (ii) the
Warrant issued in the name of Investor.

 



1

 

 

The Company’s obligation to issue the Prior Warrant Shares, the Shares, and the
Warrant to Investor shall be subject to the following conditions, any one or
more of which may be waived by the Company: (i) receipt by the Company of a wire
transfer of immediately available funds to an account designated in writing by
the Company, in the full amount of the total purchase price payable by Investor
for the Prior Warrant Shares, the Shares, and the Warrant that Investor is
hereby agreeing to purchase, as set forth under the heading “Aggregate Purchase
Price” on Schedule I; and (ii) the accuracy, in all material respects, of the
representations and warranties made by Investor and the fulfillment, in all
material respects, of those undertakings of Investor to be fulfilled prior to
the Closing.

 

Investor’s obligation to purchase the Prior Warrant Shares, the Shares, and the
Warrant shall be subject to the following conditions, any one or more of which
may be waived by Investor (provided that no such waiver shall be deemed given
unless in writing and executed by Investor): (i) receipt by Investor of a
counter-signed copy of this Agreement executed by the Company; (ii) receipt by
Investor of a copy of the Warrant; (iii) receipt by Investor of evidence of
irrevocable instructions issued by the Company to the Company’s transfer agent
instructing the transfer agent to issue to Investor a stock certificate
representing Investor’s Prior Warrant Shares and Shares (subject to full
satisfaction of the conditions to Closing set forth in this Section 2); and (iv)
the accuracy, in all material respects, of the representations and warranties
made by the Company and the fulfillment, in all material respects, of those
undertakings of the Company to be fulfilled prior to the Closing.

 

(b) The Company shall not issue to Investor any Shares or Warrant Shares under
this Agreement until such time when such shares proposed to be issued, when
aggregated with all other shares then owned beneficially (as calculated pursuant
to (i) Section 13(d) of the Securities Exchange Act of 1934 and Rule 13d-3
promulgated thereunder and (ii) the rules and regulations of the NASDAQ Stock
Market) by Investor would not result in the beneficial ownership by Investor of
more than 9.99% of the then issued and outstanding shares of Common Stock (the
“Ownership Cap”), without the prior written consent of Investor. The Ownership
Cap shall be appropriately adjusted for any stock dividend, stock split, reverse
stock split or similar transaction.

 

3. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, Investor as follows as of the
date of this Agreement and as of the Closing Date:

 

3.1. Organization. Each of the Company and its Subsidiaries (as defined in Rule
405 under the Securities Act of 1933, as amended (the “Securities Act”)) is duly
organized and validly existing in good standing under the laws of the
jurisdiction of its organization. Each of the Company and its Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the financial condition or business,
operations, assets or prospects of the Company and its Subsidiaries, taken as a
whole (a “Material Adverse Effect”).

 



2

 

 



3.2. Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement and the
Warrant, and has taken all necessary corporate action to enter into and perform
this Agreement, to issue the Prior Warrant Shares and the Shares in accordance
with the terms of this Agreement, to enter into and perform the Warrant, and to
issue the Warrant Shares in accordance with the terms of the Warrant. This
Agreement has been, and upon the Closing in accordance with the terms of this
Agreement, the Warrant will be, duly authorized, validly executed and delivered
by the Company and constitute, or will constitute, legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon their
issuance in accordance with the terms of this Agreement and the Prior Warrants
(as applicable), the Shares and the Prior Warrant Shares will be duly
authorized, validly issued, fully paid and non-assessable, the Warrant will be
duly authorized and validly issued, and the Warrant Shares, upon exercise of the
Warrant in accordance with its terms, will be duly authorized.

  

3.3. Non-Contravention. Except as would not reasonably be expected to have a
Material Adverse Effect, the execution and delivery of this Agreement, the
issuance and sale of the Prior Warrant Shares, the Shares, and the Warrant under
this Agreement, the fulfillment of the terms of this Agreement and the
consummation of the transactions contemplated hereby will not (i) conflict with
or constitute a violation of, or default (with or without the giving of notice
or the passage of time or both) under, (A) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company or any Subsidiary is a party or by which it or
any of its Subsidiaries or their respective properties are bound, (B) the
charter, by-laws or other organizational documents of the Company or any
Subsidiary, or (C) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority applicable to the
Company or any Subsidiary or their respective properties, or (ii) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or any Subsidiary or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement or the valid
issuance and sale of the Prior Warrant Shares, the Shares, and the Warrant
pursuant to this Agreement, other than such as have been or will be made or
obtained, and except for any securities filings required to be made under
federal or state securities laws.

 

3.4. SEC Filings. Since January 1, 2014, the Company and its Subsidiaries have
filed all reports, schedules, forms, statements and other documents required to
be filed by them with the Securities and Exchange Commission (the “Commission”)
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such reports, including exhibits thereto and
documents incorporated by reference therein, collectively, the “SEC Documents”).
To the best of the Company’s knowledge, as of their respective filing dates,
none of the SEC Documents contained an untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light and circumstances under
which they were made, not misleading, except to the extent corrected by
subsequently filed or furnished SEC Documents.

 



3

 

 



3.5. Absence of Certain Changes. Except as disclosed in the SEC Documents or
otherwise publicly disclosed by the Company, since January 1, 2014, there has
been no adverse change or adverse development in the business, properties,
assets, operations, financial condition, prospects, liabilities or results of
operations of the Company or its Subsidiaries which, to the knowledge of the
Company, would reasonably be expected to have a Material Adverse Effect.

 

3.6. Capitalization. As of May 7, 2015, the authorized capital stock of the
Company consists of (i) 314,800,000 shares of Common Stock, of which 8,228,670
shares are issued and outstanding and 2,264,840 shares are issuable and reserved
for issuance pursuant to the Company’s stock option plans or securities
exercisable or exchangeable for, or convertible into, shares of Common Stock,
and (ii) 100,000 shares of preferred stock, of which, as of the date hereof, no
shares are issued. All of such outstanding shares have been, or upon issuance
will be, validly issued, fully paid and nonassessable. Except as disclosed in
the SEC Documents, as of the date hereof, (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) other than the
January 2015 Note and Warrant, there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iii) there are no outstanding securities of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, and (iv)
the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement. The Company disclosed in its SEC
Documents or has furnished to Investor true and correct copies of the Company’s
Tenth Amended and Restated Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as amended and as in effect on the date hereof (the
“By-laws”). For purposes hereof, the term “January 2015 Note and Warrant” means
the (a) a Convertible Promissory Note of the Company issued or issuable in
January 2015 payable to John J. McKeon in the original principal amount of
$350,000, convertible into shares of common stock at a conversion price of $1.00
per share (subject to adjustments for stock splits, reverse stock splits, and
the like), plus (b) a Common Stock Purchase Warrant of like date thereof granted
to John J. McKeon and representing the right to purchase 350,000 shares of
Common Stock at an exercise price of $1.00 per share (subject to adjustments for
stock splits, reverse stock splits, and the like).

 

3.7. Broker. The Company has taken no action which would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments by
the Company or Investor relating to this Agreement or the transactions
contemplated hereby.

 



4

 

  

3.8. Certain Proceedings. The Company is not the subject of a voluntary
bankruptcy or solvency action, has not made a general assignment for the benefit
of creditors, and has not taken any corporate action to authorize any of the
foregoing.

 

4. Representations, Warranties and Covenants of Investor. Investor represents
and warrants to, and covenants with, the Company as follows as of the date of
this Agreement and as of the Closing Date:

 

4.1. Due Authorization; Organization. Investor has all requisite power,
authority and capacity to execute, deliver and perform its obligations under
this Agreement, and has taken all necessary corporate, company, partnership or
individual action, as the case may be, to enter into and perform this Agreement.
This Agreement has been duly authorized and validly executed and delivered by
Investor and constitutes a legal, valid and binding agreement of Investor
enforceable against Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.2. Non-Contravention. The execution and delivery of this Agreement, the
purchase of the Prior Warrant Shares, the Shares, and the Warrant under this
Agreement, the fulfillment of the terms of this Agreement and the consummation
of the transactions contemplated hereby will not (i) conflict with or constitute
a violation of, or default (with or without the giving of notice or the passage
of time or both) under, (A) any material bond, debenture, note or other evidence
of indebtedness, or under any material lease, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
Investor is a party, (B) the charter, by-laws or other organizational documents
of Investor, as applicable, or (C) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
applicable to Investor or its property, or (ii) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of Investor or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which Investor is a party or by which Investor is
bound or to which any of the property or assets of Investor is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of this
Agreement and the purchase of the Prior Warrant Shares, the Shares, and the
Warrant by Investor, other than such as have been made or obtained.

 

4.3. Private Placement. Investor represents and warrants to, and covenants with,
the Company that Investor is acquiring the Prior Warrant Shares, the Shares, and
the Warrant for its own account for investment only and with no present
intention of distributing any of the Prior Warrant Shares, the Shares, the
Warrant, or the Warrant Shares in violation of the applicable securities laws,
or pursuant to any arrangement or understanding with any other persons regarding
the distribution of the Prior Warrant Shares, the Shares, the Warrant, or the
Warrant Shares. Investor has been advised and understands that none of the
Shares, the Warrant, or the Warrant Shares have been registered under the
Securities Act or under the “blue sky” or similar laws of any jurisdiction and
that they may be resold only if registered pursuant to the provisions of the
Securities Act and such other laws, if applicable, or, subject to the terms and
conditions of this Agreement, if an exemption from registration is available.
Investor has been advised and understands that the Company, in issuing the Prior
Warrant Shares, the Shares, and the Warrant, is relying upon, among other
things, the representations and warranties of Investor herein in concluding that
such issuance is a “private offering” and is exempt from the registration
provisions of the Securities Act.

 



5

 

  

4.4. Certain Trading Activities. Neither Investor nor any of its affiliates has
directly or indirectly, nor has any person acting on behalf of or pursuant to
any understanding with Investor, engaged in any purchase or sale of Common Stock
(including, without limitation, any Short Sales (as defined below) involving the
Company’s securities) since the date that Investor first became aware of the
transactions contemplated hereby. For the purposes of this Section 4.4, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO adopted under the Exchange Act and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales and other transactions through non-US broker-dealers or foreign regulated
brokers having the effect of hedging the securities of the Company or the
investment contemplated under this Agreement. Investor covenants that neither
it, nor any person acting on its behalf or pursuant to any understanding with
it, will engage in any transaction in the securities of the Company (including
short sales) prior to the filing of a Current Report on Form 8-K, Annual Report
on Form 10-K, press release, or other applicable Exchange Act report reporting
this transaction.

 

4.5. No Advice. Investor understands that nothing in this Agreement or any other
materials presented to Investor in connection with the purchase and sale of the
Prior Warrant Shares, the Shares, and the Warrant constitutes legal, tax or
investment advice. Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Prior Warrant Shares, the Shares, and the
Warrant.

 

4.6. Accredited Investor; Big Boy. Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and is
able to bear the risk of its investment in the Prior Warrant Shares, the Shares,
the Warrant, and the Warrant Shares. Investor has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the purchase of the Prior Warrant Shares, the Shares, the Warrant,
and the Warrant Shares. Investor acknowledges that it does not have any material
non-public information relating to the Company. Investor further acknowledges
that the Company and its agents, officers, directors and affiliates possess
material non-public information not known to Investor regarding or relating to
the Company and/or the securities being offered hereby, including, but not
limited to, information concerning the business, financial condition, results of
operations, legal matters associated with ongoing or past litigation matters,
investigations, the Company’s corporate transition matters (including
transactions related to the corporate transition matters and amounts that become
payable by the Company), prospects and other plans of the Company. Investor
acknowledges that any material non-public information may be indicative of a
value of the securities being offered hereby that is substantially less than the
purchase price paid by Investor, or may be otherwise adverse to Investor, and
such material non-public information, if known to Investor, could be material to
Investor’s decision to acquire the securities being offered hereby. Accordingly,
Investor understands and accepts that there is an information disparity between
Investor and the Company, confirms that the Company is not obligated to
disclose, and consistent with Investor’s instructions, has not disclosed,
material non-public information to Investor, and acknowledges and agrees that
the Company has no liability arising from such non-disclosure. Investor
acknowledges that neither the Company nor any of its agents, officers,
directors, or affiliates has delivered any information or made any
representations to Investor, except as expressly set forth herein.

 



6

 

  

4.7. Limited Representations. Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and its Subsidiaries and all materials relating to the offer and
sale of the Prior Warrant Shares, the Shares, the Warrant, and the Warrant
Shares, in each case that have been requested by Investor. Investor and its
advisors, if any, have been afforded the opportunity to ask such questions of
the Company as they deem appropriate for purposes of the investment contemplated
hereby. Investor acknowledges and agrees that the most recent disclosure of the
Company’s results is for the year ended on, and the most recent disclosure of
the Company’s financial condition is at, December 31, 2014, as reported on the
Company’s Annual Report on Form 10-K, filed with the Commission on March 12,
2015, and that, except as disclosed in the SEC Documents, no information more
recent than such date has been provided to or requested by Investor as to the
Company’s results, operations, financial condition, business or prospects.
Investor understands that its purchase of the Prior Warrant Shares, the Shares,
the Warrant, and, if applicable, the Warrant Shares involves a high degree of
risk and that Investor may lose its entire investment in the Prior Warrant
Shares, the Shares, the Warrant, and, if applicable, the Warrant Shares, and
Investor further acknowledges and agrees that it can afford to do so without
material adverse consequences to its financial condition. Investor is not
relying on, and does not have, any information provided by the Company and its
Subsidiaries, except to the extent provided in Section 3 herein.

 

4.8. No Recommendation. Investor understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Prior Warrant Shares, the Shares,
the Warrant, or the Warrant Shares or the fairness or suitability of an
investment in the Prior Warrant Shares, the Shares, the Warrant, or the Warrant
Shares nor have such authorities passed upon or endorsed the merits thereof.

 

4.9. Restrictive Legend. The Company shall issue the Warrant and certificates
for the Prior Warrant Shares, the Shares and, if applicable, the Warrant Shares
to Investor with the legends described in Section 5 below.

 

4.10. Residence. Investor is a resident of, or is organized under the laws of,
the jurisdiction set forth on Schedule I attached hereto.

 

4.11. No Market. Investor understands that the Prior Warrant Shares and the
Shares are and, upon exercise of the Warrant, the Warrant Shares will be
restricted securities, that there is no public trading market for the Warrant
and that none is expected to develop, and that the Prior Warrant Shares, the
Shares, the Warrant, and the Warrant Shares must be held indefinitely unless and
until the resale of such Prior Warrant Shares, Shares, Warrant, or Warrant
Shares is registered under the Securities Act or subject to the terms and
conditions of this Agreement and the applicable securities laws, an exemption
from registration is available. Investor has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act.

 

4.12. No Commissions. Investor has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or Investor relating to this Agreement or the transactions
contemplated hereby.

 



7

 

  

4.13. Transactional Exemption. Investor understands that the Prior Warrant
Shares, the Shares, the Warrant, and the Warrant Shares are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Investor set forth herein in order to
determine the applicability of such exemptions and the suitability of Investor
to acquire the Prior Warrant Shares, the Shares, the Warrant, and the Warrant
Shares.

 

4.14. Investor Undertaking. Investor understands that (i) none of the Shares,
the Warrant, or the Warrant Shares may be offered for sale, sold, assigned or
transferred unless (A) subsequently registered under the Securities Act, (B)
Investor shall have delivered to the Company (if requested by the Company) an
opinion of counsel to Investor, in a form reasonably acceptable to the Company,
to the effect that such Shares, Warrant, or Warrant Shares, as applicable, to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) Investor provides the Company with
reasonable assurance that such Shares, Warrant, or Warrant Shares, as
applicable, can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); and (ii) any sale of the Shares, the Warrant, or the
Warrant Shares, as applicable, made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of such Shares, Warrant, or Warrant Shares, as
applicable, under circumstances in which the seller (or the Person (as defined
below) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder.

 

4.15. Disclosure of Transactions. On or before 5:30 p.m., New York time, on the
fourth (4th) business day following the date of this Agreement, the Company
shall file a Current Report on Form 8-K (or other form permitted under the
federal securities law) disclosing the material terms and conditions of the
transactions contemplated by this Agreement and the Warrant, in compliance with
the requirements of Form 8-K (or such other form), unless such disclosure is
first provided in the Company’s Quarterly Report on Form 10-Q.

 

5. Stock Legend. Upon payment therefor as provided in this Agreement and/or the
Warrant (as applicable), the Company will issue to Investor the Prior Warrant
Shares, the Shares, and the Warrant Shares purchased by Investor.

 

Any certificate representing the Prior Warrant Shares or the Shares shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND AFTER
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.

 



8

 

  

Any certificate representing the Warrant Shares issued by the Company shall also
be stamped or otherwise imprinted with a legend in substantially the following
form:

 

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE RIGHTS AND OBLIGATIONS SET
FORTH IN A SECURITIES PURCHASE AGREEMENT, DATED AS OF MAY 8, 2015, BY AND
BETWEEN ROCK CREEK PHARMACEUTICALS, INC. AND THE INVESTOR NAMED THEREIN, AS SUCH
MAY BE AMENDED FROM TIME TO TIME.

 

The Warrant shall be imprinted with the legends set forth in the form of Warrant
attached hereto as Exhibit A.

 

The Company agrees to issue the Shares, the Prior Warrant Shares issued upon
exercise of the Prior Warrants, and the Warrant Shares issued upon exercise of
the Warrant, as applicable, without the legends set forth above at such time as
the Holder thereof is (i) permitted to transfer such Shares, Prior Warrant
Shares, or Warrant Shares, as applicable, without restriction pursuant to Rule
144 under the Securities Act, and upon such transfer or (ii) at such time such
securities have been registered for resale under the Securities Act, upon such
resale, and subject to the undertakings in Section 4.14 hereof by Investor.

 

6. Use of Proceeds. The proceeds from the sale of Prior Warrant Shares, Shares,
and Warrant Shares pursuant to this Agreement shall be used for general
corporate purposes.

 

7. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and Investor herein shall
survive the execution of this Agreement, the delivery to Investor of the Prior
Warrant Shares, the Shares, and the Warrant being purchased, and the payment
therefor.

 

8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (i) if within the domestic United States,
by first-class registered or certified mail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (ii) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (A) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (B) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (C)
if delivered by International Federal Express, two business days after so
mailed, and (D) if delivered by facsimile, upon electric confirmation of receipt
and shall be delivered as addressed as follows:

 

(a) if to the Company, to:

 

Rock Creek Pharmaceuticals, Inc.

2040 Whitfield Avenue, Suite 300

Sarasota, Florida 34243

Telephone: (844) 727-0727
Facsimile: __________________
Attention: Chief Financial Officer

 

with copies to:

 

Foley & Lardner LLP
Attn: Curt P. Creely, Esq.
100 N. Tampa Street, Suite 2700
Tampa, Florida 33602
Telephone: (813) 225-4122
Facsimile: (813) 221-4210

 



9

 

 



(b) if to Investor, at its address set forth on Schedule I attached hereto, or
at such other address or addresses as may have been furnished to the Company in
writing.

 

9. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Investor.

 

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

11. Severability. In the event that any provision contained in this Agreement is
found by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to such subject matter are expressly
cancelled.

 

14. Finders Fees. Neither the Company nor Investor nor any affiliate thereof has
incurred any obligation which will result in the obligation of another party to
pay any finder’s fee or commission in connection with this transaction.

 



10

 

 



15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one instrument, and shall become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.

 

16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and Investor.
Investor shall not assign any rights or obligations under this Agreement other
than, solely with respect to any Prior Warrant Shares, Shares, Warrant, or
Warrant Shares transferred in accordance with this Agreement, including the
legends described herein, to any permitted transferee of such Prior Warrant
Shares, Shares, Warrant, or Warrant Shares, provided, however, that no such
assignment shall relieve Investor of its obligations under this Agreement.

 

17. Expenses. Each of the Company and Investor shall bear its own expenses in
connection with the preparation and negotiation of this Agreement.

 

18. Pronouns. All pronouns or any variations thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

 

19. Press Release. The Company shall not use Investor’s name in any press
release issued by the Company related to this Agreement or the transactions
contemplated hereby without the consent of Investor.

 

[Signature pages follow]

 

  

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  ROCK CREEK PHARMACEUTICALS, INC.         By:  /s/ Michael J. Mullan   Name:
Michael J. Mullan   Title: Chairman and Chief Executive Officer



 

 



 

 



 

 

 

Signature Page to Securities Purchase Agreement

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  FEEHAN PARTNERS, LP         By: /s/ Robert W. Scannell   Name: Robert W.
Scannell   Title: General Partner



 

 



 

 



 

 

Signature Page to Securities Purchase Agreement

 



 

 

Schedule I

 

 

 

  1. 2. 3. 4. 5. 6. 7. 8.

Name and Address

 

 

 

Date and Number of Prior Warrants Being Exercised Number of Shares Being
Purchased Through Exercise of Prior Warrants Number of Shares Being Purchased
(other than Prior Warrant Shares) Total Number of Shares Being Purchased Number
of New Warrants Being Issued Through Exercise of Prior Warrants Number of
Warrants Issued (other than through Exercise of Prior Warrants) Total Number of
Warrants Issuable Aggregate
Purchase
Price Feehan Partners, LP
3 Harbor Drive, Suite 213
Sausalito, CA  94964 7,000 – 8/8/2014
33,333 – 11/8/2010
21,739 – 3/14/2011 62,072 shares 15,518 shares 77,590 shares 62,072 7,759 69,831
$232,770

 

 

 

 

Exhibit A

 

Form of Common Stock Purchase Warrant

 

 



 

 